Citation Nr: 0403817	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  98-11 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disorder, to include as secondary to post-traumatic stress 
disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of January 2000.  This matter was 
originally on appeal from March 1998 and July 2001 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Cleveland, Ohio.

The issue of entitlement to a total disability rating based 
on individual unemployability due to a service-connected 
disability is the subject of the Remand that follows.  


FINDINGS OF FACT

1.  The veteran is a former prisoner of war.

2.  There is no competent medical evidence of record that 
links the currently diagnosed bilateral eye disorder to an 
incident of service; the lack of a causal nexus is clear and 
convincing evidence that the eye disorder is not related to 
an incident of service.

3.  There is no competent medical evidence of record that 
demonstrates that a currently diagnosed bilateral eye 
disorder is related to post-traumatic stress disorder.  


CONCLUSIONS OF LAW

1.  A bilateral eye disorder was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 
1154(b), 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2003).

2.  A bilateral eye disorder is not proximately due to or the 
result of the service-
connected post-traumatic stress disorder.  38 U.S.C.A. §§ 
1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.310(a) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Board's January 2000 Remand, in 
correspondence dated in January 2000, the RO asked the 
veteran to identify the names, addresses, and the approximate 
dates of treatment for all health care providers who had 
treated him for his eye disorder since his release from 
active duty.  The RO advised the veteran to complete the 
enclosed VA Form 21-4142 for each non-VA health care provider 
identified to enable the RO to obtain the treatment records 
on the veteran's behalf.  The RO also asked the veteran to 
request that Dr. S., in a supplemental opinion to letters 
dated in September 1998 and March 1999, provide a current 
diagnosis of any eye disorder the veteran may have and 
provide a supporting rationale for his conclusion that the 
veteran's eye disorder is related to the veteran's military 
service or to PTSD.  The veteran did not respond directly to 
the RO's requests.  

Also pursuant to the Board's Remand, the RO afforded the 
veteran VA ophthalmologic and neuropsychiatric examinations 
and obtained medical opinions on the claimed disorder in July 
2000.  The RO also obtained VA treatment records.  
Thereafter, the RO readjudicated the veteran's claim and 
issued a Supplemental Statement of the Case (SSOC) that 
affirmed the denial in August 2002.  By a letter dated in 
August 2002, the RO provided the veteran with the opportunity 
to make any comment desired within 60 days, concerning the 
SSOC.  Based on the foregoing actions, the Board finds that 
the RO complied with the Board's January 2000 Remand.  
Stegall v. West, 11 Vet. App. 268 (1998).

During the course of this appeal, there was a change in the 
law pertaining to veteran's benefits.  The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2003).  VA is required 
to provide the claimant with notice of what information or 
evidence is to be provided by the Secretary and what 
information or evidence is to be provided by the claimant 
with respect to the information and evidence necessary to 
substantiate the claim for VA benefits.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board finds that the requirements under the new law and 
regulations have been substantially met.  The veteran was 
provided with notice as to the evidence needed to 
substantiate his claim as set forth most recently in the July 
2001 and August 2002 SSOCs.  The August 2002 SSOC provided 
the veteran with notice of the law and regulations pertinent 
to his claim-including the law and implementing regulations 
of the VCAA.  In the previously discussed January 2000 
letter, the RO advised the veteran of the delegation of 
responsibility between VA and the veteran in procuring the 
information and evidence necessary to substantiate the claim, 
including which portion of the information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  Quartuccio, 16 
Vet. App. at 187.  The January 2000 letter extended the 
opportunity to the veteran to provide any information and 
evidence in the veteran's possession that pertained to the 
claim.  This notice occurred after an initial unfavorable 
agency of original jurisdiction decision on the claim, but 
the veteran is not prejudiced by this error.  Pelegrini v. 
Secretary of Veterans Affairs, No. 01-944 (Vet. App. Jan. 13, 
2004).  A readjudication of the veteran's claim with 
consideration of all the evidence of record occurred in 
August 2002, after the RO issued the January 2000 letter.  
The notice provided in the January 2000 letter meets the 
enhanced duty to notify provisions under the VCAA.  

In April 2003, the Board requested a medical opinion from the 
Veterans Health Administration (VHA) in accordance with 38 
C.F.R. § 20.901(a) (2003).  In conformance with 38 C.F.R. § 
20.903 (2003), the veteran and his service representative 
were notified in correspondence dated in April 2003, that the 
Board decided to obtain an opinion from a medical expert from 
VHA.  After the opinion was received at the Board in November 
2003, the veteran and his service representative were 
provided a copy and 60 days to submit any additional evidence 
or argument in response to the opinion.  The veteran and 
service representative submitted a statement from J.C.K., 
M.D. to the Board in January 2004, and waived RO 
consideration of this evidence.  38 C.F.R. § 20.1304(c) 
(2001).

By virtue of the Board's January 2000 Remand and procurement 
of a VHA opinion together with earlier efforts by the RO to 
obtain all pertinent evidence, the Board finds that 
satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims file have been made.  The 
veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal that needs to be obtained.  
The Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Moreover, VA has fully discharged its duty to notify the 
veteran of the evidence necessary to substantiate the claim 
and of the responsibility of VA and the veteran for obtaining 
such evidence.  Quartuccio, 16 Vet. App. at 187.  
Accordingly, the Board will proceed with appellate review.

The Board has thoroughly reviewed the record and has 
determined that service connection is not warranted for a 
bilateral eye disorder, either as directly related to service 
or as proximately due to or the result of service-connected 
post-traumatic stress disorder (PTSD).

The competent medical evidence of record shows that the 
veteran is currently diagnosed with a bilateral eye disorder 
manifested by eye pain, vertical phoria, and dry eye.  In 
addition, the July 2000 VA eye examination notes the presence 
of refractive error, pseudophakia, and cataracts.  VA 
treatment records and the December 2003 letter from J.C.K., 
M.D. show that the veteran has been prescribed medication for 
eye pain and artificial tears and plugs for dry eye.  Thus, a 
current chronic disability is shown by the medical evidence.  
38 C.F.R. § 3.303 (2003).  

The service medical records do not document any complaints of 
eye problems or document findings of an eye disorder, other 
than a preexisting bilateral refractive error of the eye.  
Refractive error is a disorder generally not considered a 
disease or injury within the meaning of applicable 
legislation relating to service connection.  38 C.F.R. §§ 
3.303(c), 4.9 (2003).  Thus, there is no competent medial 
evidence that shows that the veteran suffered from eye 
problems during service.  

There is similarly no competent medical evidence of record 
that links the veteran's bilateral eye disorder to an 
incident of service or PTSD.  In May 2003, the VHA Chief of 
Optometry provided an expert medical opinion.  The physician 
stated that he reviewed the claims file as well as additional 
information from clinical exams that were performed in the 
eye clinic.  He reported that over the years, the findings 
were consistent for (1) vertical phoria, (2) dry eye, and (3) 
eye pain.  He noted that the veteran's chief concern was 
persistent eye pain reportedly present since the veteran's 
discharge from service.  

In regard to vertical phoria, the physician reported that 
this disorder was first documented in 1986.  He noted that 
several prismatic corrections were incorporated into the 
veteran's glasses over the years, with no relief in the eye 
pain. He concluded that while possibly contributing to the 
pain, the fact that proper prismatic correction failed to 
alleviate the pain indicated that the vertical phoria was not 
principally responsible for the eye pain.  

In regard to dry eye, the physician reported that 
examinations beginning in 1995, recorded a history of sandy, 
gritty sensation, while clinical examination revealed 
bilateral staining of the inferior corneal epithelium.  He 
added that this presentation was consistent with the non-
specific diagnosis of dry eye.  He noted that known causes of 
dry eye were mucin deficiency and lack of adequate tear 
production.  He explained that mucin deficiency, as caused by 
a lack of goblet cells, could be brought on by a lack of 
vitamin A.  He noted the veteran's history of malnutrition 
during his internment.  He maintained that while avitaminosis 
A led to a loss of goblet cells in the conjunctiva, which led 
to dry eyes, research showed that restoration of normal 
nutrition restored the goblet cells.  He indicated that 
findings of dry eye were not documented in the exams of 1952 
and 1986, but it was conceivable that they were overlooked.  

With respect to the other cause of dry eye, the physician 
reported that a lack of tear production was typically as a 
result of age related changes.  He noted that tear 
supplementation and punctual plugs failed to improve the 
condition, but documented poor compliance to the use of tears 
might have contributed to treatment failure.  He concluded 
that since the veteran's complaints of dry eye started forty 
years after his internment it was difficult to establish a 
causal relationship, and it was more probable that the 
findings were age related.  He qualified that there might be 
a small possibility that the dry eye findings were related to 
his malnutrition suffered during his internment, but long 
term consequences of avitaminosis A after restoration of 
proper nutrition were not documented in the literature.   He 
commented that if it was necessary, conjunctival impression 
cytology could be performed to determine if there was a 
chronic deficit in goblet cells causing the dry eye.  

In regard to eye pain, the physician reported that the 
complaint of eye pain was first noted in 1986.  He reiterated 
that prismatic correction failed to improve the complaint of 
pain and treatment of the dry eye complaints with artificial 
tears and punctual plugs failed to relieve either the 
symptoms of sandy, gritty sensation or the complaint of eye 
pain.  He noted that a June 2002 medical record was 
particularly significant for an entry that indicated that the 
veteran reported that he could not sleep at night secondary 
to his eye pain.  The physician maintained that neither 
vertical diplopia nor dry eye caused a pain that persisted 
with the eyes closed, therefore, while the other two 
conditions might be somewhat contributory, the complaint of 
eye pain should be considered a separate condition.  He noted 
that the prior examinations failed to discover the etiology 
for the eye pain.  He related that repeated searches of 
medical literature databases failed to yield any citations 
that established a relationship between ocular pain and PTSD.  
A review of available, non-ophthalmological literature did, 
however, find some correlation between chronic pain and PTSD.  
The physician maintained that while there was no specific 
reference that directly related ocular pain with PTSD, this 
might be reasonably inferred from the other available 
literature.  He concluded that in the absence of scientific 
studies, one could only speculate that the chronic ocular 
pain was related to the PTSD.  

The Board notes that it has been confirmed that the veteran 
was a prisoner of war from September 1944 to April 1945.  The 
Board accepts as fact that the veteran suffered from 
malnutrition and avitaminosis during his internment 
essentially as the veteran has related this experience as 
this is consistent with the circumstances, conditions, or 
hardships of prisoners of war.  38 U.S.C.A. § 1154(b) (2002); 
38 C.F.R. § 3.304(d), (e) (2003); Collette v. Brown, 82 F.3d 
389 (1996).  The competent medical evidence of record, 
however, fails to show that the veteran currently suffers 
from residual eye problems as the result of malnutrition and 
avitaminosis.  

In the opinion of the VHA Chief of Optometry, the veteran's 
current eye problems are not permanent residuals of 
avitaminosis, a condition considered specific to former 
prisoners of war.  38 C.F.R. § 3.309(c) (2003).  While the 
physician conceded that it was possible that the dry eye 
findings were related to malnutrition, he nevertheless 
maintained that the long term consequences of avitaminosis A 
after restoration of proper nutrition were not documented in 
the medical literature.  A staff optometrist who conducted a 
VA eye examination in July 2000 came to the same conclusion. 
The staff optometrist related that although poor tear film 
quantity/quality was associated with poor nutrition, he was 
not able to find any information that would indicate that 
this situation persisted after proper nutrition was 
reestablished.  On this basis, the staff optometrist opined 
that it was more likely than not that the veteran's dry eye 
condition was not a result of his former prisoner of war 
experience, but was rather attributable to a common age-
related problem.  In September 1998 and March 1999 letters, 
Dr. K.K.S. simply failed to identify which eye disorder he 
believed was related to the veteran's service and he failed 
to provide a basis for his bare conclusion.  The VHA opinion 
and the July 2000 staff optometrist's opinion are unfavorable 
to the veteran's position.  Dr. K.K.S.'s letters are 
insufficient.  Accordingly, service connection for dry eye 
attributable to malnutrition cannot be established in the 
absence of supporting clinical data and medical literature as 
the required degree of medical certainty has not been met.   
Bloom v. West, 12 Vet. App. 185, 187 (1999).  The lack of a 
causal nexus is clear and convincing evidence that the eye 
disorder is not related to an incident of service.

The Board also finds that the opinion of the VHA Chief of 
Optometry cannot support establishment of service connection 
for eye pain as secondary to PTSD as it does not provide the 
required degree of medical certainty.  Bloom, 12 Vet. App. at 
187.  The physician reported that repeated searches of 
medical literature databases failed to produce any citations 
that established a relationship between ocular pain and PTSD.  
The physician conceded that ophthalmological literature noted 
some correlation between chronic pain in general with PTSD, 
but in the absence of scientific studies, one could only 
speculate that the chronic ocular pain was related to the 
PTSD.  A staff psychiatrist who conducted a VA mental 
examination in July 2000 similarly reported that no 
relationship between PTSD and chronic eye pain had been 
described in the medical literature.  Therefore, the staff 
psychiatrist maintained that he could not make a statement 
regarding a causal relationship or association between the 
two disorders.  The Board notes that service connection may 
not be based on a resort to speculation or even remote 
possibility.  38 C.F.R.   § 3.102 (2003).  For that reason, 
the VHA opinion does not provide the required degree of 
medical certainty.  

The Board notes that the research materials the veteran 
submitted similarly do not show a specific link between 
ocular pain and PTSD.  The research materials' reference to 
the "head" as a part of the body that may be affected by a 
psychiatric disorder is not specific, contrary to the 
veteran's assertions.  The Board acknowledges the veteran's 
contention that his complaints of headaches associated with 
nerves or excitement documented in an August 1952 VA clinical 
record also included complaints of eye pain.  The veteran 
maintains that his eye pain therefore existed much earlier 
than the documented date of onset in 1986, at which time he 
complained of frontal headaches and a burning sensation in 
the eyes.  Assuming the veteran's statements are true, this 
does not negate the fact that there is no medical evidence of 
a causal relationship between the veteran's complaints of 
ocular pain and PTSD.  While the veteran is competent to 
describe his subjective symptoms and the veteran's wife, 
daughter, and friend are competent to describe what they 
observed, they have not been shown to possess the requisite 
medical expertise needed to render either a diagnosis or a 
competent opinion regarding medical causation.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993);  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  In the absence of competent 
medical evidence that the veteran's bilateral eye pain is 
proximately due to or the result of the service-connected 
PTSD, the requirements for establishing service connection on 
a secondary basis have not been met.  38 C.F.R. §§ 3.303, 
3.310(a) (2003). 

As the preponderance of the evidence is against the veteran's 
claim, the "benefit of the doubt" rule is not applicable.  
38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for a bilateral eye disorder to include as 
secondary to service-connected post-traumatic stress disorder 
is denied.


REMAND

The veteran contends that he is entitled to a total 
disability rating based on individual unemployability due to 
service-connected disability.  In accordance with court 
decisions construing the VCAA, the veteran must be given 
notice of (1) the information and evidence not of record that 
is necessary to substantiate the claim, (2) the information 
and evidence that VA will seek to provide, and (3) the 
information and evidence that the veteran is expected to 
provide.  The veteran must also be given the opportunity to 
provide any evidence in his possession that pertains to the 
claim.  

Accordingly, this case is REMANDED for the following action:

1.  The veteran's claims folder should be 
reviewed to ensure that all VCAA 
notification and development action, as 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2003), has been taken for the claim.  
This action should include written notice 
to the veteran and his representative of 
the provisions of the VCAA and the laws 
applicable to the claim, as well as the 
roles of VA and the veteran in identifying 
and gathering evidence relevant to the 
claim per Quartuccio.  The veteran and his 
representative should be afforded the 
appropriate period of time for response to 
all written notice and development as 
required by VA law.     

2.  In addition to the development 
requested above, any additional 
development necessary to comply with the 
VCAA should be undertaken.

3.  Thereafter, the veteran's claim 
should be readjudicated.  To the extent 
that the benefits sought are not granted, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



